Citation Nr: 0736129	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left foot 
disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and April 2004 of the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The Board notes that the veteran filed his original claim for 
entitlement to service connection for a low back disability, 
a left knee disability and a left foot disability in January 
2002.  A rating decision dated in January 2003 denied the 
veteran's claims.  In September 2003, the veteran submitted a 
statement indicating his disagreement with the January 2003 
rating decision and indicated that he wished to file a new 
claim of entitlement to service connection for hypertension.  
Rather than construing the September 2003 statement as a 
notice of disagreement (NOD), the RO determined the veteran's 
statement was a new claim for the low back, left knee and 
left foot disabilities.  The Board notes that this statement 
was received within one year of the January 2003 rating 
decision, and should be construed as a NOD.  Though the 
notice letter sent to the veteran in February 2002 informed 
him that he needed to submit new and material evidence in 
order to reopen his claim, this is not procedurally correct.  
These claims will be adjudicated on a direct basis.

The veteran participated in an informal conference at the RO 
in February 2005, and the notes from that proceeding have 
been associated with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

Upon review of the veteran's claims folder, the Board has 
determined that additional development is required prior to 
the adjudication of the veteran's claims.
Initially, the Board finds that the notice letter provided to 
the veteran in February 2004 is insufficient.  He must be 
provided a new letter addressing his claims of entitlement to 
service connection on the merits.  Additionally, the Board 
notes that the veteran has not been provided notice compliant 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He must be provided such notice.

Secondly, the veteran's representative submitted a statement 
in April 2007 indicating that the veteran had outstanding VA 
Medical Center (VAMC) treatment records located at the 
Detroit, Michigan VAMC.  The AMC must obtain these 
outstanding records.

If, following completion of the above, the AMC determines 
that updated examinations of the veteran are necessary, he 
should be scheduled for new VA examinations for his joints 
and hypertension.  As the United States Court of Appeals for 
Veterans Claims (Court) explained in Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991), the Board may consider only 
independent medical evidence to support its findings.  The 
Court went on to say that, if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided a new 
letter detailing VA's duties to notify 
and assist him regarding his service 
connection claims on the merits.  The 
letter must also inform him of his 
rights compliant with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC must then obtain any 
outstanding VAMC Detroit treatment 
records for the veteran, covering the 
period from December 2002 to the 
present.  If no records are available, 
a statement to that effect must be 
associated with the veteran's claims 
folder.

3.  If the AMC deems it necessary, the 
veteran is to be scheduled for new VA 
examinations for his joints and 
hypertension.  The examiners should 
discuss the nature and etiology of any 
diagnosed disorders and whether they are 
related to a disease or injury in 
service

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for service 
connection should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the case should 
be returned to the Board for further 
appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

